


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of October 1,
2012, by CTC Media, Inc., a Delaware corporation (the “Company”), and Nikolai
Surikov (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company;

 

NOW THEREOFRE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.             Term of Employment.  The Company hereby agrees to employ the
Executive, and the Executive hereby accepts employment with the Company, upon
the terms set forth in this Agreement, effective as of October 1, 2012 (the
“Commencement Date”).  The Executive’s employment shall continue until it is
terminated in accordance with the provisions of Section 5 (Employment
Termination).

 

2.             Title; Capacity.

 

(a)           The Executive shall serve as Chief Financial Officer of the
Company.  His job duties shall include managing the finance function of the
Company and each of its subsidiaries (together, the “Group”), including, without
limitation, the preparation of management accounts, U.S. GAAP financial
statements and tax filings, and the Company’s periodic reports with the U.S.
Securities and Exchange Commission; reporting to the Company’s audit committee;
working with the Company’s external auditors to ensure the delivery of timely
audit reports; supervising and assessing the Company’s internal control
procedures; supervising financial due diligence reviews of proposed acquisition
targets, and managing investor relations.  The Executive agrees to perform such
other duties and responsibilities as the Company’s Chief Executive Officer or
his designee shall from time to time reasonably assign to him.

 

(b)           The Executive shall be based at the group’s headquarters in
Moscow, Russia or such other location as the Company and the Executive shall
mutually agree.

 

(c)           The Executive shall be subject to the supervision of, and shall
have such authority as is delegated to him by, the Company’s Chief Executive
Officer or his designee, or the Company’s Board of Directors (the “Board”).

 

(d)           The Executive agrees to devote his entire business time, attention
and energies to the business and interests of the Company during his employment
with the Company and shall not engage in any other business activities without
the prior written approval of the Chief Executive Officer.  The Executive agrees
to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein that may be adopted from time to
time by the Company.

 

--------------------------------------------------------------------------------


 

3.             Compensation and Benefits.

 

(a)           Base Salary.  The Company shall pay the Executive, in regular
installments in accordance with the Company’s standard payroll practices, an
annual base salary of USD $350,000 (the “Base Salary”), less all applicable
Russian taxes and withholdings, to be converted to and paid in Russian rubles at
the exchange rate in effect on October 1, 2012.  From January 1, 2014, such
salary may be adjusted from time to time in accordance with normal business
practice and upon mutual agreement of the parties.

 

(b)           Discretionary Bonus.

 

(i)            Beginning with 2013, the Executive shall be eligible for an
annual discretionary target award of up to 60% of the Base Salary, less all
applicable Russian taxes and withholdings, subject to the reasonable discretion
of the Board or a committee thereof (which may include the Board or a committee
thereof setting performance targets the achievement thereof being the criteria
for determining whether the Executive shall be entitled to such award).  Whether
such performance targets, if any, have been achieved will be decided by the
Board or a committee thereof in its reasonable discretion.  In any event, the
Executive must be an active employee of the Company on the date the bonus for
any fiscal year is distributed in order to be eligible for a bonus award.

 

(ii)           For the year ending December 31, 2012, the Executive shall be
eligible for a discretionary target award of up to 100% of the Base Salary for
2012, pro-rata from October 1, 2012, less all applicable Russian taxes and
withholdings, subject to achievement of performance targets to be set by the
Chief Executive Officer, the Board or a committee thereof.

 

(c)           Fringe Benefits.   The Executive shall be entitled to participate
in all benefit programs that the Company establishes and makes available to its
employees, if any, to the extent that Executive’s position, tenure, salary, age,
health and other qualifications make him eligible to participate.

 

(d)           Reimbursement of Expenses.  The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, in accordance
with policies and procedures, and subject to limitations, adopted by the Company
from time to time.

 

(e)           Vacation. The Executive shall be eligible to accrue a maximum of
20 business days of paid vacation per calendar year, subject to proration to the
Commencement Date, to be taken at such times as may be approved by and in the
sole discretion of the Company.  Such vacation days shall accrue at the rate of
1.667 days per month.

 

(f)            Insurance.  The Company shall provide the Executive with medical
insurance, at the Company’s sole cost (other than any income tax liability of
the

 

2

--------------------------------------------------------------------------------


 

Executive with respect to such benefit), with a reputable international
insurance provider.  Such coverage shall be governed by the terms of the
insurance policy and the Company will use its best efforts to cause such
coverage to take effect promptly following the Commencement Date.

 

(g)           Equity Incentive Award.  The Company intends, by no later than
December 31, 2012, to grant to the Executive an equity award (the “Equity
Award”), in such amount and upon such terms and conditions as may be agreed
between the Executive and the Compensation Committee of the Board, pursuant to a
long-term incentive plan to be adopted by the Board.  The parties agree that the
vesting of such Equity Award shall be deemed to have commenced as of the
Commencement Date.

 

(h)           Transportation.  The Company shall provide the Executive with the
exclusive use of a luxury class sedan car (which shall remain the property of
the Company) and a driver during the term of the Executive’s employment with the
Company.  The Company shall be responsible for insurance, maintenance and fuel
expenses related to the car.

 

(i)            Personal assistant.  The Company shall provide the Executive with
a personal assistant who shall work exclusively for the Executive.  Such
personal assistant shall be fluent in English.

 

(j)            Mobile phone.  The Company shall provide the Executive with a
mobile phone and shall pay the line rental and service fees and the cost of any
business-related calls.

 

(k)           Equipment.  The Company shall consider on a case-by-case basis the
Executive’s reasonable requests for home office equipment (such as a laptop
computer, printer and/or fax machine) and, to the extent the Company believes
the Executive’s service to the Company requires the use of such items, it shall
provide them to the Executive (but, at all times, such items shall remain the
property of the Company).

 

(l)            Indemnification Agreement.  The Company shall enter into an
officer indemnification agreement with the Executive in the Company’s standard
form (the “Indemnification Agreement”).

 

4.             Taxes.  The Executive shall be responsible for all of his own
individual federal and/or local taxes payable in Russia or any other
jurisdiction in which he is subject to tax and he shall pay such taxes directly
or, to the extent required by Russian law, the Company shall withhold such taxes
from payments it is required to make to the Executive hereunder.

 

5.             Employment Termination.  The employment of the Executive by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

 

(a)           At the election of the Company, for Cause, immediately upon
written notice by the Company to the Executive.  For the purposes of this
Agreement, “Cause” for termination shall be deemed to exist upon: (i) a good
faith finding by the Company that (A) the Executive has failed to adequately
perform his assigned duties for the

 

3

--------------------------------------------------------------------------------


 

Company in a manner that materially and adversely affects the Company, after
written notice of such failure of such duties and a reasonable opportunity to
correct such failure, or (B) the Executive has engaged in dishonesty, gross
negligence or intentional misconduct that materially and adversely affects the
Company; (ii) the Executive’s conviction of, or the entry of a pleading of
guilty or nolo contendere by the Executive, to any crime involving moral
turpitude or any felony; (iii) the Executive’s material breach of Section 7
(Non-Competition and Non-Solicitation) or Section 8 (Proprietary Information)
hereof; or (iv) the Executive’s intentional violation of Company policy in a
manner that materially and adversely affects the Company, after written notice
of such violation and a reasonable opportunity to correct such failure.

 

(b)           At the election of the Company, without Cause, upon not less than
six months’ prior written notice of termination.

 

(c)           At the election of the Executive, otherwise than for Good Reason
(as defined below), upon not less than six months’ prior written notice of
resignation.

 

(d)           At the election of the Executive for Good Reason upon not less
than 60 calendar days’ notice.  For purposes hereof, the Executive shall be
entitled to elect to terminate this Agreement for “Good Reason” for any of the
following reasons: (i) a material reduction in the Executive’s duties and
responsibilities, (ii) a reduction in the Executive’s Base Salary or maximum
target bonus opportunity; (iii) a change of geographic location of the
Executive’s principal base of operation to a location other than the greater
Moscow metropolitan area; or (iv) the failure of the Company to pay any amounts
due hereunder, subject to the Company’s right to cure for no less than 15 days
after written notice from the Executive

 

(e)           Upon the Executive’s death or by the Company on account of the
Executive’s Disability.  For purposes hereof, “Disability” shall mean the
inability of Executive to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment and shall be
determined by the Board or a committee thereof on the basis of such medical
evidence as the Board or such committee deems warranted under the circumstances.

 

6.             Effect of Termination.

 

(a)           Upon any termination of this Agreement in accordance with
Section 5, the Company shall pay to the Executive any accrued but unpaid Base
Salary, accrued but unpaid vacation days and any unreimbursed expenses to which
the Executive is entitled (the “Accrued Amounts”).

 

(b)           In addition to any Accrued Amounts, if the Company elects to
terminate this Agreement without Cause pursuant to Section 5(b) above or if the
Executive elects to terminate this Agreement for Good Reason pursuant to
Section 5(d) above, then, in either case, the Company shall pay the Executive,
within 75 days following such termination, a severance payment equal to six
months of the Executive’s then current Base Salary, less all applicable Russian
federal and local taxes and withholdings; provided, however, that

 

4

--------------------------------------------------------------------------------


 

any severance payment shall be conditioned at the election of the Company upon
the Executive signing a standard form of mutual release.

 

(c)           In addition to any Accrued Amounts, if this Agreement is
terminated by the Company upon the Executive’s death or in connection with the
Executive’s Disability, the Company shall pay the Executive (or in the case of
his death, his estate or heirs), within 75 days of such termination, the pro
rata portion of the annual bonus for the fiscal year in which the termination
occurred subject to the achievement of the performance objectives for such year
and, if the termination occurs prior to the date of payment of the annual bonus
for the prior fiscal year, the annual bonus for the prior fiscal year subject to
the achievement of the performance objectives for such prior fiscal year, each
to be paid when bonuses for such years are generally paid to the Company’s three
most senior executives; provided, however, that any such payments shall be
conditioned at the election of the Company upon the Executive (or his legal
representative or heirs, as appropriate) signing a standard form of mutual
release.

 

(d)           Any post-termination payments or benefits due and payable to the
Executive by operation of law (but not pursuant to any other agreement with the
Company) shall be deducted from any amount of severance otherwise payable under
this Section 6.

 

(e)           This Section 6 shall survive the termination of this Agreement.

 

7.             Non-Competition and Non-Solicitation.

 

(a)           During the term of the Executive’s employment and for a period of
one (1) year with respect to subclause (i) below, and for a period of two
(2) years with respect to subclause (ii) and (iii) below, after the termination
of such employment, the Executive will not directly or indirectly:

 

(i)            as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than two percent (2%) of the
total outstanding stock of a publicly held company), engage in the business of
television broadcasting (including the production of programming for television)
in (A) Russia, (B) in any other country in the Commonwealth of Independent
States (as comprised as of the date hereof) or (C) in any other country in which
the Company or any member of the Group is then operating or in which it has
undertaken material preparations to begin operating;

 

(ii)           recruit, solicit or induce, or attempt to induce, any employee or
employees of the Group to terminate their employment with, or otherwise cease
their relationship with, the Group; or

 

(iii)          solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the current or prospective business
partners, advertisers or affiliate stations of the Group with whom the Executive
had significant contact while employed by the Company.

 

5

--------------------------------------------------------------------------------


 

(b)           If any restriction set forth in this Section 7 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

(c)           The Executive acknowledges and agrees that the restrictions
contained in this Section 7 are necessary for the protection of the business and
goodwill of the Group and are considered by the Executive to be reasonable for
such purpose.  The Executive agrees that any breach of this Section 7 will cause
the Company substantial and irrevocable damage and therefore, in the event of
any such breach, in addition to such other remedies which may be available, the
Company shall have the right to seek specific performance and injunctive relief.

 

(d)           The provisions of Section 7 survive the termination of the
Executive’s employment and the termination of this Agreement.

 

8.             Proprietary Information.

 

(a)           The Executive agrees that all information and know-how, whether or
not in writing, of a private, secret or confidential nature concerning the
Group’s business or financial affairs (collectively, “Proprietary Information”)
is and shall be the exclusive property of the Group.  By way of illustration,
but not limitation, Proprietary Information may include business processes,
methods and techniques; planned programming schedules; material terms of
contracts, research data, personnel data, computer programs and supplier lists. 
The Executive shall not disclose any Proprietary Information to others outside
the Group or use the same for any unauthorized purposes without written approval
of the Chief Executive Officer or the Board, either during or after his
employment, unless and until such Proprietary Information has become public
knowledge without fault by the Executive.

 

(b)           The Executive agrees that all files, letters, memoranda, reports,
records, data, notebooks, program listings, or other written, photographic, or
other tangible material containing Proprietary Information, whether created by
the Executive or others, which shall come into his custody or possession, shall
be and are the exclusive property of the Group to be used by the Executive only
in the performance of his duties for the Group.

 

(c)           The Executive agrees that his obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (a) and
(b) above, also extends to such types of information, know-how, records and
tangible property of business partners of the Group or other third parties who
may have disclosed or entrusted the same to the Group or to the Executive in the
course of the Group’s business.

 

(d)           The provisions of Section 8 survive the termination of the
Executive’s employment and the termination of this Agreement.

 

6

--------------------------------------------------------------------------------


 

9.             No Restrictions On Employment.  The Executive hereby represents
that he is not bound by the terms of any agreement with any previous employer or
other party to refrain from using or disclosing any trade secret or confidential
or proprietary information in the course of his employment with the Company or
to refrain from competing, directly or indirectly, with the business of such
previous employer or any other party.  The Executive further represents that his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by him in confidence or in trust prior
to his employment with the Company.

 

10.           Notices.  All notices required or permitted under this Agreement
shall be in writing in English and shall be deemed to have been duly given when
delivered either in person and shall be deemed effective upon personal delivery
or upon sending by a reputable overnight courier service, addressed to the other
party at the address shown on the signature page hereto, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10.

 

11.           Entire Agreement.  This Agreement, together with the
Indemnification Agreement and any agreement in respect of the Equity Award,
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.

 

12.           No Cumulative Benefits.  In connection with the Executive’s
employment with the Company, he will be asked to serve in the capacity of
officer and/or director of other Group companies.  In connection therewith and
consistent with Russian law, the Executive will be required to enter into
employment contracts and other similar agreements with such Group companies
(“Other Group Employment Contracts”).  Payments, benefits and entitlements under
this Agreement and under all Other Group Employment Contracts shall not be
cumulative.  Any payments, benefits or entitlements provided for under any Other
Group Employment Contract shall be deducted from any payments, benefits or
entitlements due under this Agreement.

 

13.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Chief Executive Officer (or another
officer designated by the Board) and the Executive.

 

14.           Governing Law.  This Agreement shall be governed by and construed
under and in accordance with the laws of the State of Delaware.

 

15.           Arbitration. Any dispute concerning, arising out of or relating to
this Agreement shall be submitted to binding arbitration before the London Court
of International Arbitration (the “LCIA”) and the arbitration shall be conducted
pursuant to the LCIA Rules.  The number of arbitrators shall be one (the
“Arbitrator”), who shall be appointed by the LCIA.  The arbitration shall be
conducted in accordance with the following additional provisions:

 

(i)            The parties shall commence the arbitration by jointly filing a
written submission with the LCIA.

 

7

--------------------------------------------------------------------------------


 

(ii)           The seat of arbitration shall be London, England; the language to
be used in the arbitral proceedings shall be English; and the governing law
shall be the substantive internal laws of the State of Delaware.

 

(iii)          Not later than 30 calendar days after the conclusion of the
arbitration hearing, the Arbitrator shall prepare and distribute to the parties
a writing setting forth the arbitral decision and the Arbitrator’s reasons
therefor.  Any award rendered by the Arbitrator shall be final, conclusive and
binding upon the parties, not subject to appeal, and judgment thereon may be
entered and enforced in any court of competent jurisdiction, provided that the
Arbitrator shall have no power or authority to grant injunctive relief, specific
performance or other equitable relief.

 

(iv)          The Arbitrator shall have no power or authority, to (x) modify or
disregard any provision of this Agreement, including the provisions of this
Section 15, or (y) address or resolve any issue outside the scope of the
arbitration provision that is not submitted by the parties.

 

(v)           The parties shall not be entitled to discovery, and the Arbitrator
shall have no power to order discovery of documents, oral testimony or other
materials.

 

(vi)          In connection with any arbitration proceeding pursuant to this
Agreement, each party shall bear its or his own costs and expenses.

 

16.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Executive are personal and shall not be assigned by him.

 

17.           Acknowledgment.  The Executive states and represents that he has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

18.           No Waiver.  No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

19.           Validity/Severability.  In case any provision of this Agreement
shall be invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

20.           Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

 

 

 

CTC MEDIA, INC.

 

 

 

 

 

 

 

 

/s/ BORIS PODOLSKY

 

 

By:

Boris Podolsky

 

 

 

Chief Executive Officer

 

 

 

 

 

 

Address:

31A Leningradsky Prospekt

 

 

 

Moscow 125284

 

 

 

Russia

 

 

 

 

 

NIKOLAI SURIKOV

 

 

 

 

 

 

 

 

/s/ NIKOLAI SURIKOV

 

9

--------------------------------------------------------------------------------
